UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ANTOANETA IOTOVA and ISSAK ALMALEH,

                          Plaintiffs,                                                   ORDER
                                                                                 19 CV 1957 (WFK)(LB)
        -against-

WARDEN HERMAN QUAY, UNIT MANAGER
MYRNA BRIDGES, OFFICER KEISHA SPIVEY,
JOHN DOE, JANE DOE, and USA,

                           Defendants.
-----------------------------------------------------------------------X
BLOOM, United States Magistrate Judge:
        Pursuant to the Court’s October 29, 2020, Order, the U.S. Attorney’s Office has provided
physical addresses where service may be executed for defendants Quay and Bridges. ECF No. 95.
Accordingly, the Clerk of Court shall issue amended summonses and the United States Marshals
Service shall serve without prepayment of fees the Third Amended Complaint (“TAC”), ECF No.
70, the summons, and a copy of this Order on defendants Quay and Bridges at the following
addresses:1
               Warden Herman Quay                                                 Myrna Bridges
                  Legal Department                                               Legal Department
       Metropolitan Detention Center - Brooklyn                       Metropolitan Detention Center - Brooklyn
              Federal Bureau of Prisons                                      Federal Bureau of Prisons
                    80 29th Street                                                 80 29th Street
             Brooklyn, New York 11232                                       Brooklyn, New York 11232

SO ORDERED.



                                                                                    /S/
Dated: November 13, 2020                                              LOIS BLOOM
Brooklyn, New York                                                    United States Magistrate Judge




1
 In addition, the Court’s Order to serve without prepayment of fees the TAC, the summons, and
a copy of the Court’s Order, ECF No. 72, on defendant Keisha Spivey at the Metropolitan
Detention Center, 80 29th Street Brooklyn, NY 11232, remains in effect. See ECF No. 72.
